  Case 19-13052             Doc 19         Filed 07/02/19 Entered 07/02/19 12:44:39                                  Desc Main
                                              Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: ARLICIA BONNER                                               ) Case No. 19 B 13052
                                                                 )
                                                       Debtor    ) Chapter 13
                                                                 )
                                                                 ) Judge: DONALD R CASSLING


                                                    NOTICE OF MOTION



   ARLICIA BONNER                                                                 DAVID M SIEGEL
                                                                                  via Clerk's ECF noticing procedures
   PO BOX 723
   HILLSIDE, IL 60162

   Please take notice that on July 18, 2019 at 10:00 am my designee or I will appear before the Honorable
   Judge DONALD R CASSLING at 219 South Dearborn Courtroom 619, Chicago, IL and present the motion
   set forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, IL or by the methods indicated on July 02, 2019.



                                                                                    /s/ Tom Vaughn


                          TRUSTEE'S MOTION TO DISMISS FOR UNREASONABLE DELAY

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On May 06, 2019 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. That the above-captioned plan has not yet been confirmed.


   3. That the Debtor has caused unreasonable delay that is prejudicial to creditors by failing to:

   Amend schedule J - storage $40 month; 2016 taxes and resubmit 2018 taxes; amend plan - #2.3 check 3rd
   box add refund language and #8.1 pre-confirmation payment to car is too low.




   WHEREFORE, the Trustee prays that this case be dismissed for unreasonable delay by the debtor pursuant
   to 11 U.S.C. § 1307 (c) (1).
                                                                                    Respectfully submitted,
   TOM VAUGHN
   CHAPTER 13 TRUSTEE                                                               /s/ Tom Vaughn
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
